Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered March 24, 2008, convicting defendant upon his plea of guilty of the crime of driving while intoxicated.
In satisfaction of a two-count indictment, defendant pleaded guilty to driving while intoxicated. He was thereafter sentenced, in accordance with the plea agreement, to one year in jail to run concurrent with any other sentence he was then serving. Defendant now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.E, Rose, Kane, Kavanagh and Garry, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.